Name: 98/603/EC: Council Decision of 19 October 1998 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  trade;  cooperation policy;  health;  animal product
 Date Published: 1998-10-28

 Avis juridique important|31998D060398/603/EC: Council Decision of 19 October 1998 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs Official Journal L 289 , 28/10/1998 P. 0036 - 0036COUNCIL DECISION of 19 October 1998 amending Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (98/603/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1) and in particular Article 9 thereof,Having regard to the proposal from the Commission (2),Whereas the interim period opened by Decision 95/408/EC ends on 31 December 1998; whereas, for administrative reasons, the drawing up of the lists of third-country establishments from which Member States are authorised to import certain products in accordance with the Directives on health rules applicable to those products has been delayed;Whereas, in order to prevent any disruptions in traditional trade patterns, the interim period during which a simplified system may be applied to third-country establishments exporting certain products of animal origin, fishery products or live bivalve molluscs should be extended,HAS ADOPTED THIS DECISION:Article 1 In Article 9 of Decision 95/408/EC the date '31 December 1998` shall be replaced by '31 December 2000`.Article 2 This Decision is addressed to the Member States.Done at Luxembourg, 19 October 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ L 243, 11. 10. 1995, p. 17. Decision as amended by Decision 97/34/EC (OJ L 13, 16. 1. 1997, p. 33).(2) OJ C 215, 10. 7. 1998, p. 20.